STATE OF HAWAI`I, Respondent-Appellee,
v.
KEVIN POND, Petitioner-Appellant.
No. 27847
Supreme Court of Hawaii.
March 10, 2008.
Deborah L. Kim, for petitioner-appellant.

ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
NAKAYAMA, J., for the court[1]
Petitioner-Appellant's Application for Writ of Certiorari filed on January 28, 2008, is hereby accepted and will be scheduled for oral argument. The parties will be notified by the appellate clerk regarding scheduling.
NOTES
[1]  Considered by: Moon, C.J., Levinson, Nakayama, Acoba and Duffy, JJ.